
	

114 HR 4512 IH: Relief From Sequestration Act of 2016
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4512
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mr. Smith of Washington introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to eliminate the section
			 251A sequestrations.
	
	
 1.Short titleThis Act may be cited as the Relief From Sequestration Act of 2016. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)Sequestration was designed as a forcing mechanism for an agreement on a comprehensive, deficit reduction plan. It has failed to produce the intended results.
 (2)The Budget Control Act of 2011 was enacted to avert a default on Federal debt obligations. (3)Because the Joint Select Committee on Deficit Reduction failed to recommend legislation providing an additional $1.2 trillion in deficit reduction, Federal law mandates that the additional savings be sequestered.
 (4)Congress must enact a comprehensive, deficit reduction plan to solve the country’s fiscal challenges and to promote national security, economic stability, and the continued growth and prosperity of the United States.
 (5)It no longer makes sense to rely on sequestration as a forcing mechanism for a balanced solution. The costs to our Government and to the economy are too great.
 (6)Under sequestration, damaging cuts would be applied, through fiscal year 2021, to a wide variety of discretionary spending programs to achieve $1.2 trillion in savings, forestalling the sound planning needed for prudent and meaningful investments in national security, the workforce, transportation infrastructure, education, health care, public safety, housing, innovation, small business development, and many other facets of enduring national strength.
 (7)Even the prospect of sequestration is disruptive to regular order and to the congressional appropriations process, and it fosters damaging economic uncertainty, while short-term solutions only suspend the prospect and continue to undermine the certainty needed for economic recovery.
 (b)PurposesThe purposes of this Act are to— (1)eliminate sequestration resulting from the failure of the Joint Select Committee on Deficit Reduction; and
 (2)offer the Federal Government, industry, and the American people the predictability that economic recovery demands.
				3.Repeal of section 251A sequestrations
 (a)RepealerSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 is repealed. (b)Conforming amendmentThe item relating to section 251A in the table of contents set forth in section 250(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is repealed.
			
